Citation Nr: 1530197	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-47 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for mild degenerative disc change with dislocation of L3-4, L4-5, and L5-S1.

2.  Entitlement to an increased evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an increased evaluation in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to an increased evaluation in excess of 30 percent for asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1997 to October 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A March 2009 rating decision increased the Veteran's lumbar spine disability to 10 percent disabling and granted separate disability ratings of 10 percent for radiculopathy of the right and left lower extremity.  The Board notes that the Veteran's increased rating claims were received on December 22, 2009.  Although the Veteran's December 2009 claim was received by VA within one year of the provided notice for the March 2009 rating decision, the Board finds that it does not constitute a valid notice of disagreement (NOD) with respect to the March 2009 rating decision.  The Veteran's December 2009 statement requested a higher rating, but did not mention the March 2009 rating decision.  Accordingly, the current appeal stems from the December 2009 increased rating claim.

The June 2010 rating decision continued the assigned 10 percent disability ratings for radiculopathy of the bilateral lower extremities and increased the Veteran's lumbar spine disability to 20 percent disabling effective from December 22, 2009.  

The issues of entitlement to an increased evaluation in excess of 30 percent for asthma and entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's mild degenerative disc change has not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  During the period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by symptoms of mild intermittent pain, paresthesias and/or dysesthesias, and numbness; it has not manifested as moderate incomplete paralysis of the nerve.

3.  During the period on appeal, the Veteran's left lower extremity radiculopathy has been manifested by symptoms of mild intermittent pain, paresthesias and/or dysesthesias, and numbness; it has not manifested as moderate incomplete paralysis of the nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for mild degenerative disc change with dislocation of L3-4, L4-5, and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2014). 

2.  The criteria for an evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620.  

3.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in January 2010.  This letter was also provided prior to the initial decision on the claim by the AOJ in June 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in March 2010, and July 2013 in connection with the claims on appeal.  The examinations are adequate as they provided all the necessary information to rate the Veteran's disabilities under the relevant diagnostic codes.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar strain since he was last examined in July 2013.  The record does not reflect an allegation or evidence revealing any worsening of the lumbar strain since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability, which is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is based on degenerative arthritis of the spine.  This Diagnostic Code indicates that Diagnostic Code 5003 should also be considered.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.
Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebrale body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis).  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

The Veteran also asserts that higher ratings are warranted for radiculopathy of the lower extremities.  The Veteran's radiculopathy for the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8626 for neuritis of the anterior crural nerve (femoral).

Under Diagnostic Code 8526, incomplete paralysis of the femoral nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Complete paralysis warrants a 40 percent evaluation when there is paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Neuritis of the sciatic nerve is rated under Diagnostic Code 8620.  Diagnostic Code 8520 provides that a 10 percent rating should be assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Background

On examination in January 2009, the Veteran reported having constant low back pain that traveled to his legs and could be precipitated by physical activity or occur spontaneously.  The Veteran rated his pain at a 10, the worst pain on a scale of 1 to 10.  He also suffered from stiffness and numbness.  The Veteran stated that bending and lifting impacted the function of the thoracolumbar spine.  He could obtain relief with rest and pain medication.  There was no ankylosis of the lumbar spine, and range of motion testing indicated full and normal ranges of motion, including 90 degrees or more of forward flexion and 30 degrees or more of extension.  The Veteran's combined range of motion was 240 degrees.   The examiner noted that pain caused the major functional impact.  The range of motion measurements remained the same after repetitive use testing with no additional limitation or functional loss/functional limitation.  In addition, the examiner observed that the Veteran was tender with palpation over the lumbar spinous processes.  However, the examiner found no evidence of radiating pain, muscle spasm, or an abnormal gait.  The examiner also determined that the spine had normal symmetry and curves.  The Veteran did not use assistive devices.

Straight leg raise testing was negative and the reflex examination had normal results
The examiner noted that the Veteran exhibited signs of lumbar intervertebral disc syndrome that included a sensory deficit of the bilateral upper anterior thighs (L1); sensory deficit of the bilateral anterior mid-thighs (L2), and sensory deficit of the bilateral anterior lower thighs (L3).  However, the Veteran did not have any bladder, bowel, or erectile dysfunction as a result of the intervertebral disc syndrome.  He also informed the examiner that his disability had not resulted in any incapacitation.  

An x-ray of the lumbar spine revealed spondylosis from L3 to L5 and mild disc degeneration at L5-S1.  The examiner noted that this examination established a new diagnosis of lumbosacral strain with degenerative arthritis, spondylosis, and intervertebral disc syndrome involving the bilateral L1-S2 nerve roots.  
The examiner determined that this diagnosis involved the bilateral femoral nerves.  He noted that this new diagnosis was a progression from the Veteran's previous diagnosis of lumbosacral strain.  The Veteran's disability had a minimal effect on his occupation and activities of daily life.

VA treatment records reflect that in March 2009, the Veteran had mild tenderness in his sciatic notch and limited range of motion bending forward.  Straight leg testing was negative and the sensation for his lower extremities was intact to light touch.  In June 2009, the Veteran rated his low back pain at 4 to 5 out of 10 that increased to a range of 7 to 9 out 10 at night.  Later in July 2009, a VA treatment record stated that the Veteran did not have symptoms of paresthesias, weakness, spasms, or bowel/bladder incontinence.  The record additionally noted that that no kyphosis, scoliosis, muscle atrophy, or scars were present.  The Veteran had normal bilateral deep tendon reflexes and muscle strength for the bilateral lower extremities was also normal.  His range of motion measurements for extension, flexion, bilateral rotation, and bilateral side bend were within full limits.  He was independent in his mobility and activities of daily living.  Another record dated in September 2009 noted the Veteran's report that prolonged sitting and standing aggravated his low back pain and stiffness.

In October 2009, a VA treatment record stated that the Veteran had pain with flexion and extension.  His extension was limited to 20 degrees and his flexion was described as "hands to bilateral anterior lower leg" rather than as a measurement in degrees.  His bilateral side bend was 25 degrees and he retained bilateral rotation within full limits; however, he complained of contralateral pain and stiffness during this testing.  Range of motion testing recorded in a February 2010 VA treatment record documented that the Veteran had 100 degrees of flexion, 40 degrees of extension, and his lateral flexion was 35 degrees bilaterally.  The Veteran's straight leg raise was positive.  A September 2009 x-ray report for the lumbosacral spine stated that there no evidence of a fracture or subluxation, but there was a mild degenerative disc change at L4-5 and a moderate change at L5-S1.

The Veteran's lumbar spine disability was evaluated again during a March 2010 VA examination.  In contrast to the January 2009 examination, the Veteran's range of motion for the lumbar spine had decreased to 60 degrees of flexion, 15 degrees of extension, 25 degrees of left lateral flexion, and 25 degrees of right lateral flexion.  He retained the full 30 degrees of left and right lateral rotation.   The Veteran's combined range of motion was 185 degrees.  There was objective evidence of pain with repetitive motion.  However, the Veteran still had no additional limitations after repetitive motion testing.  The Veteran denied experiencing flare ups.

The examiner noted that the Veteran's gait had become abnormal with a slight limp on his right side.  However, he still did not use an assistive device and the examiner stated that he had no limitation to walking.  The examiner also did not find an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The Veteran's reflex measurements remained unchanged with normal results.  In addition, the Veteran had not developed any bowel or bladder symptoms and he had not been hospitalized or had any incapacitating episodes since his previous examination.

The examiner also evaluated the Veteran's peripheral nerves.  The examiner noted that the Veteran had a history of lower extremity radiculopathy with subjective complaints of bilateral radiating pain secondary to lumbar degenerative disc disease and spondylosis.  Both the left and right lower extremity had normal results in response to sensory examination testing.  The peripheral nerve reflex examination was normal and there was no muscle atrophy or abnormal muscle tone or bulk.  The Veteran had a normal gait and balance; did not experience abnormal movements such as a tremor or tic; and the nerve disorder did not affect the function of any of his joints.  The examiner determined that the Veteran did not have nerve dysfunction.  The examiner stated that the Veteran's radiculopathy had no significant effects on his occupation and mild effects on usual daily activities.

A March 2011 VA treatment record noted that the Veteran had not responded to treatment for his low back pain that included multiple visits to the pain clinic for epidural steroid injection and facet blocks.  The doctor concluded that the Veteran's pain had worsened over the previous two years and that surgery might be the next option for the Veteran.   In July 2012, a VA treatment record stated that the Veteran had normal quadriceps reflexes, but that the Veteran's Achilles jerk reflex was absent.

During the July 2013 VA examination, the Veteran's range of motion measurements showed improvement with 70 degrees of forward flexion and 20 degrees of extension.  He had the full 30 degrees of motion bilaterally for his lateral flexion and lateral rotation.  With the exception of forward flexion, where objective evidence of pain began at 60 degrees, the Veteran had objective evidence of painful motion that began at the end point of his active range of motion measurements.  After repetitive motion testing, the Veteran's forward flexion and extension further improved with measurements of 80 and 30 degrees.  His other measurements did not change.  

The Veteran reported that he now experienced flare ups that were triggered by prolonged sitting, standing, or lying down in the same position.  The flare-ups entailed increased pain and stiffness that made it difficult for the Veteran to move.
Though the Veteran did not have any additional limitation in range of motion, the examiner determined that he had functional loss that was evidenced by less movement than normal; pain on movement; and interference with sitting, standing, and/or weight-bearing.  The examiner noted that the Veteran had normal reflexes and muscle strength with no muscle atrophy.  Straight leg testing remained negative and the Veteran's sensory examination still produced normal results.  In addition to the tenderness or pain to palpation that was noted on the previous examinations, the examiner observed that Veteran had guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The examiner further noted that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  The pain was not constant, but rather mild and intermittent in its severity for the bilateral lower extremities.  He also had symptoms of mild paresthesias and/or dysesthesias as well as numbness for both the right and left lower extremity.  The July 2013 examiner determined that the Veteran did not have intervertebral disc syndrome.  In addition, the examiner found that it was the bilateral sciatic nerves that were involved in the radiculopathy.  Both the right and left side experienced mild effects from the radiculopathy.  The examiner noted that Veteran still did not use an assistive device.  The examiner additionally found that there was not a functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  No relevant scars were documented.  The examiner noted that the Veteran had a diagnosis of degenerative disc disease with sciatica.

In February 2014, the Veteran's gait was described as normal.  The record noted that he had trunk flexion with his finger tips to the lower leg and described his right and left lateral flexion as "fingers to the knee."  He had the full 30 degrees for right and left rotation.  Later in March 2014, a VA treatment record noted that the Veteran's trunk flexion and side bend were within normal limits.  His trunk extension was limited and his standing flexion appeared limited on the right.   The record also rated his lower extremity strength as 3 out of 5 to represent active movement against gravity.

Lumbar Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's lumbar spine disability has not been more than 20 percent disabling at any time during the relevant period.

The Board notes that the Diagnostic Code 5003 does not provide a rating higher than 20 percent for degenerative arthritis.  Furthermore, Diagnostic Code 5003 directs that degenerative arthritis will be rated under the appropriate diagnostic codes for limitation of motion where compensable, as applicable in this case.

However, the Veteran is not entitled to any of the higher ratings available under Diagnostic Code 5242.  The forward flexion measurements documented during this period have either been consistent with 20 percent evaluation assigned or, in the case of the 90 degrees of forward flexion documented by the January 2009 VA examiner or the 70 degrees of forward flexion displayed during the July 2013 VA examination, greater than the 60 degrees maximum under this rating.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran has forward flexion limited to 30 degrees or less.  In addition, none of the Veteran's examinations during this period documented the presence of ankylosis.  Thus, the Veteran has not been shown to have favorable ankylosis of the entire thoracolumbar spine.

The Board notes that the July 2013 examiner concluded that the Veteran did not have intervertebral disc syndrome.  In addition, the medical evidence does not show that the Veteran had any incapacitating episodes during this period and the Veteran did not report that he experienced these types of events.  Thus, the evidence does not show that the Veteran meets the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are most consistent with the 20 percent rating.  The medical evidence does not tend to establish weakened movement, excess fatigability, or incoordination to a degree that would warrant an increased evaluation.  The Board notes that the Veteran complained of pain and stiffness on numerous occasions.  The March 2010 examiner observed that there was pain on movement, but no other additional functional loss or additional limitation of motion after repetitive use.

The Board acknowledges that the July 2013 examiner documented that the Veteran reported having flare-ups, that he had pain on movement, less movement than normal, and interference with sitting, standing, and/or weight-bearing.  However, range of motion testing reflected that the Veteran's objective evidence of painful motion began at 60 degrees, consistent with a 20 percent rating under Diagnostic Code 5242.  The July 2013 examiner also noted that the Veteran did not experience any loss in range of motion after performing three repetitive movements during any of the examinations.  In fact, the Veteran's forward flexion and extension demonstrated an improvement after repetitive use testing.  Thus, the Board finds that the Veteran's complaints of pain, stiffness, and flare ups are already contemplated in his current 20 percent rating for this period.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine disorder.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than is reflected by the assigned disability rating.  Lay assertions may serve to support a claim when they relate to the occurrence of observable events or the presence of symptoms of a disability that are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the competent medical evidence in this case offers detailed determinations pertinent to the rating criteria and largely contemplates the Veteran's descriptions of symptoms.  When considering the Veteran's assertions along with the clinical evaluations found in the medical evidence, the Board finds that the medical evidence is more probative in evaluating the pertinent symptoms of the lumbar spine disability.  

Therefore, the Boards that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for his mild degenerative disc change with dislocation of L3-4, L4-5, and L5-S1.  Consequently, the benefit of the doubt rule does not apply and the claim is denied.

Radiculopathy of the Bilateral Lower Extremities

The Board notes that it can choose the applicable Diagnostic Code to apply so long as it is supported by reasons and bases as the evidence.  It is permissible to switch diagnostic codes to more accurately reflect a claimant's current symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to better reflect the benefit to which a Veteran may be entitled).

As noted above, the Veteran's radiculopathy is rated under Diagnostic Code 8626 for neuritis of the femoral nerve.  However, this Diagnostic Code no longer seems appropriate in light of the July 2013 VA examiner's determination that the sciatic nerve was the nerve affected by his radiculopathy.  The Board therefore finds that the Veteran's radiculopathy of the bilateral lower extremities is most accurately described by Diagnostic Code 8620 for neuritis of the sciatic nerve.  Butts, 5 Vet. App. at 538.
	
For the entire period on appeal, the Board finds that ratings higher than 10 percent are not warranted as the Veteran's radiculopathy of the lower extremities was mild in degree, and no worse.  The right and left lower extremity disabilities have been manifested by symptoms of mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiners determined that the Veteran's symptoms were neither moderate nor severe.  The Veteran displayed no muscle atrophy during this period and his responses to sensory testing were also normal.  The Veteran also largely maintained normal muscle strength with the exception of a record in March 2014, when he his lower extremity strength displayed active movement against gravity.  In addition, though the a July 2012 VA treatment record noted that the Veteran's Achilles jerk reflex was absent, the available medical evidence before and after this record document that the Veteran had normal reflexes.  Thus, while there are some mild sensory symptoms, no more than a mild impairment is present.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during the VA examinations and his other statements of record.  The Veteran is competent to report as to the symptoms that he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to describe some sensory deficit and pain in his left lower extremity, the objective evidence on neurological testing weighs against the Veteran's lay reports as to symptoms.

In light of the foregoing evidence, the Board finds that the radiculopathy of the bilateral lower extremities was not more than mild in severity during the period on appeal.  The findings were wholly sensory, with no muscle wasting or muscle loss present.  Thus, ratings higher than 10 percent are not warranted.  For the reasons articulated, the preponderance of the evidence is against the claims for ratings higher than 10 percent for radiculopathy of the lower extremities.  In arriving at this conclusion, the Board has considered the propriety of assigning staged ratings.

Extraschedular Consideration

For each of the disabilities on appeal, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1), which governs the assignment of extraschedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability or radiculopathy of the bilateral lower extremities is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not show such an exceptional disability picture that renders inadequate the available scheduler ratings for the Veteran's lumbar spine or bilateral lower extremity disability.  The Veteran does not have symptoms associated with his lumbar spine disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under Diagnostic Code 5242, which takes into account pain, limitation of motion, and comitant functional limitations.  In addition, the symptomatology and impairment caused by the Veteran's radiculopathy are specifically contemplated by the rating criteria, as shown above.  As previously discussed, the rating criteria contemplate pain and sensation issues.  The Veteran has not reported symptoms stemming from the disability that are not currently considered in the rating criteria.  In addition, there is no allegation or indication that the combined effects of the Veteran's service-connected disabilities present an exceptional disability picture.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's lumbar spine disability and radiculopathy of the bilateral lower extremities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his lumbar spine disability or radiculopathy of the bilateral lower extremities renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An evaluation in excess of 20 percent for mild degenerative disc change with dislocation of L3-4, L4-5, and L5-S1 is denied.

An evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.

An evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

In an August 2014 rating decision, the RO denied the Veteran's increased rating claim for an evaluation in excess of 30 percent for asthma and denied service connection for an acquired psychiatric disorder, to include depressive disorder.  In September 2014, the Veteran submitted a notice of disagreement for the August 2014 rating decision.  However, a statement of the case has not been issued.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of entitlement to an increased evaluation in excess of 30 percent for asthma and entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


